

117 HR 625 IH: Military Child Educational Freedom Act
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 625IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2021Mr. Wilson of South Carolina (for himself, Mr. Kelly of Mississippi, Mr. Tiffany, Mr. Rice of South Carolina, Mr. Joyce of Pennsylvania, Mr. Calvert, Mr. LaMalfa, Mr. Moolenaar, Mr. Latta, Mr. Hagedorn, Mr. Perry, and Mr. Carl) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to expand school choice opportunities for children of active duty members of the Armed Forces of the United States.1.Short TitleThis Act may be cited as the Military Child Educational Freedom Act.2.Special rule for home schools of active duty military(a)In generalSection 530(b)(3) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:(D)Special rule for home schools of active duty members of the Armed Forces of the United StatesFor purposes of clauses (i) and (iii) of subparagraph (A), if either the taxpayer or the spouse of the taxpayer is serving on extended active duty (within the meaning of section 32(c)(4)) in the Armed Forces of the United States at the time the expense is incurred, the terms public, private, or religious school and school shall include any home school which provides elementary or secondary education if such school is treated under State law as a home school or a private school..(b)Effective DateThe amendment made by subsection (a) shall apply to taxable years beginning after the date of the enactment of this Act.